

115 HR 4808 IH: Transparent Health Care Pricing Act of 2018
U.S. House of Representatives
2018-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4808IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2018Mr. Perlmutter (for himself and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo promote transparency in health care pricing.
	
 1.Short titleThis Act may be cited as the Transparent Health Care Pricing Act of 2018. 2.Transparency in All Health Care Pricing (a)In generalAny and all individuals or business entities, including hospitals, physicians, nurses, pharmacies, pharmaceutical manufacturers, dentists, and any other health care related providers or suppliers that offer or furnish health care related items, products, services, or procedures (as defined by the Secretary of Health and Human Services) for sale to the public shall publicly disclose, on a continuous basis, all prices for such items, products, services, or procedures in accordance with this section.
 (b)Manner of disclosureThe disclosure required under subsection (a) shall— (1)be made in an open and conspicuous manner;
 (2)be made available at the point of purchase, in print, and on the Internet; and (3)include all wholesale, retail, subsidized, discounted, or other such prices the individuals or business entities described in such subsection accept as payment in full for items, products, services, or procedures such individuals or business entities furnish to individual consumers.
 (c)PenaltiesThe Secretary of Health and Human Services may investigate any and all individuals or business entities that fail to comply with the requirements of this section and may impose on such individuals or business entities civil fines, or other civil penalties, as determined appropriate by the Secretary.
			